Cite as 2015 Ark. 379

                   SUPREME COURT OF ARKANSAS
                                          No.   CV-15-186
                                                     Opinion Delivered October 22, 2015

                                                     PRO SE APPEAL FROM THE
VINCENT SANSEVERO                                    JEFFERSON COUNTY CIRCUIT
                                 APPELLANT           COURT
                                                     [NO. 35CV-14-558]
V.
                                                     HONORABLE JODI RAINES DENNIS,
                                                     JUDGE
RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION                             AFFIRMED.
                       APPELLEE


                                          PER CURIAM


       In 2000, appellant Vincent Sansevero was found guilty by a jury in the Pulaski County

Circuit Court of rape, third-degree battery, first-degree terroristic threatening, and residential

burglary. He was sentenced to life, 12 months’, 180 months’, and 480 months’ imprisonment,

respectively, in the Arkansas Department of Correction, to be served concurrently. In 2014,

Sansevero filed a pro se petition for writ of habeas corpus in the trial court, alleging that he was

illegally sentenced to a term of life imprisonment with parole and that the trial court lacked the

authority to impose such a term of imprisonment. The trial court dismissed the petition, and

Sansevero brings this appeal.

       A trial court’s denial of habeas relief will not be reversed unless the court’s findings are

clearly erroneous. Hobbs v. Gordon, 2014 Ark. 225, 434 S.W.3d 364. A finding is clearly

erroneous when, although there is evidence to support it, the appellate court, after reviewing the

entire evidence, is left with the definite and firm conviction that a mistake has been committed.

Bryant v. Hobbs, 2014 Ark. 287 (per curiam).
                                       Cite as 2015 Ark. 379

       A writ of habeas corpus is proper when a judgment of conviction is invalid on its face

or when a trial court lacked jurisdiction over the cause. Glaze v. Hobbs, 2013 Ark. 458 (per

curiam); Davis v. Reed, 316 Ark. 575, 873 S.W.2d 524 (1994). The burden is on the petitioner in

a habeas-corpus petition to establish that the trial court lacked jurisdiction or that the judgment-

and-commitment order was invalid on its face; otherwise, there is no basis for a finding that a

writ of habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per

curiam). The petitioner must plead either the facial invalidity or the lack of jurisdiction and

make a “showing by affidavit or other evidence [of] probable cause to believe” that he is illegally

detained. Id. at 221, 226 S.W.3d at 798.

       Sansevero first argues on appeal that he was entitled to a hearing on his habeas-corpus

petition, and, without it, his due-process rights were violated because he was not given the

“opportunity to more fully develop the record for purposes of appeal.” While our statutory

habeas-corpus scheme contemplates a hearing if the writ is issued, there is no requirement that

a hearing be given to a petitioner regardless of the content of the petition. Tolefree v. State, 2014
Ark. 26 (per curiam); Strong v. Hobbs, 2013 Ark. 376 (per curiam); see also Mackey v. Lockhart, 307
Ark. 321, 819 S.W.2d 702 (1991) (quoting George v. State, 285 Ark. 84, 685 S.W.2d 141 (1985)).

A hearing is not required on a habeas petition, even where the petition alleges an otherwise

cognizable ground, when probable cause for the issuance of the writ is not shown by affidavit

or other evidence. Brown v. Hobbs, 2014 Ark. 267. Because Sansevero failed to demonstrate

probable cause for the issuance of the writ, the trial court was not required to hold a hearing.

       For his second point on appeal, Sansevero argues, as he did below, that he was sentenced


                                                 2
                                        Cite as 2015 Ark. 379

to an invalid sentence of life imprisonment with the possibility of parole. Citing Miller v.

Alabama, ___ U.S. ___, 132 S. Ct. 2455 (2011), and Jackson v. State, 2011 Ark. 49, 378 S.W.3d
103, cert. granted, ___ U.S. ___, 132 S. Ct. 548 (2011), rev’d and remanded sub nom. Miller v. Alabama,

___ U.S. ___, 132 S. Ct. 2455 (2012), Sansevero claimed that his punishment of life

imprisonment was disproportionate to the nature of his offense and that “[h]ad the jury known

that no parole exist[ed] for life with parole . . . that they [sic] would have chosen a term of years

rather than the life sentence they [sic] elected to impose.”1 Although the majority in Miller held

that the Eighth Amendment to the United States Constitution prohibited a sentencing scheme

that mandated life imprisonment without the possibility of parole for juvenile offenders in

homicide cases, Sansevero makes no claim, nor does the record reflect, that he was a juvenile

at the time of crimes. Id.

       It appears that Sansevero merely plucked out the pertinent language from Jackson and

Miller regarding the illegality of life imprisonment without the possibility of parole irrespective

of its applicability exclusively to juvenile offenders convicted of nonhomicide felonies.

Sansevero argued that the public believes a distinction exists between the sentences of “[l]ife

without parole and [l]ife[]” and that this perception renders his sentence void because it is a

disproportionate term of imprisonment when compared to the nature of his conviction.

Sansevero was found guilty of rape, a Class Y felony, in violation of Arkansas Code Annotated



       1
         Sansevero did not cite to the Jackson or Miller cases below. However, in his habeas-
corpus petition, he did cite to Hobbs v. Turner, 2014 Ark. 19, 431 S.W.3d 283, and Hale v. Hobbs,
2014 Ark. 405, 443 S.W.3d 533, both of which reference Graham v. Florida, 560 U.S. 48 (2010),
and Miller, the cases upon which the progeny such as Jackson evolved.
                                                  3
                                       Cite as 2015 Ark. 379

section 5-14-103 (Repl. 1993). At the time he committed the offense, the penalty for a Class Y

felony under Arkansas Code Annotated section 5-4-401(a)(1) (Repl. 1997) was a sentence of ten

to forty years or life. Sansevero’s life sentence was within the range set by the statute.

       Sentencing in Arkansas is entirely a matter of statute. Hale v. Hobbs, 2014 Ark. 405, at

3–4, 443 S.W.3d 533, 535. No sentence shall be imposed other than as prescribed by statute.

Atkins v. State, 2014 Ark. 393, 441 S.W.3d 19 (per curiam). A void or illegal sentence is one that

is illegal on its face. Lovelace v. State, 301 Ark. 519, 785 S.W.2d 212 (1990). A sentence is illegal

on its face when it exceeds the statutory maximum for the offense for which the defendant was

convicted. Atkins, 2014 Ark. 393, 441 S.W.3d 19. If a sentence is within the limits set by

statute, it is legal. Grissom v. State, 2013 Ark. 417 (per curiam). Accordingly, Sansevero’s

judgment-and-commitment order was not invalid on its face.

       Moreover, Arkansas Code Annotated section 16-93-613(2)(A) (Repl. 2011) states that an

“inmate sentenced to life imprisonment is not eligible for release on parole unless the sentence

is commuted to a term of years by executive clemency.” Contrary to Sansevero’s contentions

otherwise, a sentence of life imprisonment is a sentence of life imprisonment without the

possibility of parole unless the sentence is otherwise commuted to a term of years. Sansevero

has failed to demonstrate that his sentence was illegal and that he was entitled to relief under the

statute. When a petitioner in a habeas proceeding fails to raise a claim within the purview of a

habeas action, the petitioner fails to meet his burden of demonstrating a basis for a writ of

habeas corpus to issue. Benton v. State, 2013 Ark. 385 (per curiam). Sansevero clearly did not

meet his burden; therefore, the trial court did not err in dismissing his petition.

       Affirmed.
       Vincent Sansevero, pro se appellant.
       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.


                                                 4